Citation Nr: 1302602	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-39 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a right little finger disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2012; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the Veteran's September 2012 hearing, he stated that he has been receiving VA treatment with the Hines VA Medical Center since 1991.  A review of the claims file demonstrates that a single treatment record from 2003 and a few treatment records from 2005 are of record.  The record does not disclose that these records are unavailable that further attempts to obtain these records would be futile, thus, the Board must remand for further attempts to obtain these records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

In addition, the Veteran indicated that during service he was treated at San Diego Hospital-a private hospital.  He also indicated that after service he sought treatment at Elmhurst Hospital.  He stated that he sought treatment at Oak Park Hospital as well, though for unrelated medical problems to the issues he has claimed.  Accordingly, the Board finds that a remand is necessary in order to obtain any private treatment records that may be relevant in this case, particularly from San Diego and Elmhurst Hospitals.  See Id.

With respect to the Veteran's hearing loss and tinnitus claims, the Veteran has indicated that he began to have onset of those symptoms during military service after shooting at the rifle range in basic training without hearing protection.  He stated that his hearing loss symptoms have existed since that time, and he has submitted a lay statement from his sister attesting that she noted that the Veteran's hearing appeared diminished shortly after his return from service.  The Veteran testified that he received annual physical examinations for about 30 years from 1965; he later clarified that the records were unavailable for review.  

The Veteran has indicated that he injured his right ankle in service and that his symptoms have existed since that time; a right ankle sprain is demonstrated in January 1957 in his service treatment records.  He has claimed that he subsequently developed right ankle, right hip, right knee, and lumbar spine disorders.  See May 2005 statement.  

Likewise, the Veteran indicated he injured his right hip when he fell down a rope ladder while in service; such is not demonstrated in the service treatment records, though the Veteran stated that he did not seek treatment for that injury while in service at that time because medical services were not available.  He additionally stated that he injured his right knee during advanced combat training, though his lay testimony regarding that injury is scant and vague; he again stated that he did not seek any formal treatment while in service for that injury and instead merely "walked it off."  He reportedly injured the right little finger in basic training.  He claims back pain from carrying heavy radios and other equipment on his back.  There was no mention of pertinent disability at separation from active duty.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Hines VA Medical Center, or any other VA medical facility that may have treated the Veteran-including on an inpatient basis-since 1991 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for bilateral hearing loss, tinnitus, right knee, right ankle, right hip, right little finger, and lumbar spine conditions, which are not already of record, to specifically include: San Diego Hospital in 1956 or 1957, and Elmhurst Hospital in 1986, 1987 or 1988.  

After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiologic examination in order to determine whether his claimed bilateral hearing loss and tinnitus is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any bilateral hearing loss and tinnitus found.  The examiner is then asked to opine whether any current bilateral hearing loss and tinnitus more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include any noise exposure therein as a result of rifle range practice in basic training.

The examiner should discuss the Veteran's and his sister's lay statements regarding continuity of symptomatology, including the Veteran's statements of onset and chronicity since service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA orthopedic examination in order to determine whether his claimed right ankle, right knee, right hip, right little finger and lumbar spine disorders are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any right ankle, right knee, right hip and lumbar spine disorders found, including lumbar spinal stenosis and any arthritic conditions of those claimed joints.

The examiner should then answer the following:

(a) Right Ankle: Whether any right ankle disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is related to the Veteran's military service, including the right ankle sprain in January 1957.  The examiner should discuss the Veteran's lay evidence regarding continuity of symptomatology since that time.

(b) Right Hip: Whether any right hip disorder found more likely, less likely or at least as likely as not began in or is related to military service, to include any fall from a rope ladder in service.  The examiner should also discuss any lay evidence regarding continuity of symptomatology.

(c) Right Knee: Whether any right knee disorder found more likely, less likely, or at least as likely as not began in or is related to military service, to include any advance combat training injury in service.  The examiner should also discuss any lay evidence regarding continuity of symptomatology.

(d) Lumbar Spine: Whether any lumbar spine disorder found, including lumbar spinal stenosis, more likely, less likely or at least as likely as not began in or is related to military service, to include carrying radios and heavy equipment on his back during military service.  The examiner should also discuss any lay evidence regarding continuity of symptomatology.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for service connection for bilateral hearing loss, tinnitus, right ankle, right hip, right knee, right little finger, and lumbar spine disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



